Citation Nr: 0326367	
Decision Date: 10/04/03    Archive Date: 10/15/03

DOCKET NO.  00-05 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for hearing loss of the right ear.  

2.  Entitlement to an increased disability rating for 
bilateral otitis media, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1965 to 
May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO granted service connection for hearing loss of the right 
ear, assigned a noncompensable evaluation to this disorder 
effective from April 1999, and denied a disability rating 
greater than 10 percent for bilateral otitis media.  

Following notification of this decision, the veteran 
perfected a timely appeal with respect to the issues of 
entitlement to an initial compensable rating for hearing loss 
of the right ear and entitlement to a disability rating 
greater than 10 percent for bilateral otitis media.  In March 
2001, the Board denied both of these claims.  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2001, the Court issued an Order vacating the March 
2001 decision and remanding it to the Board for further 
development consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  Consequently, the case 
was returned to the Board for action consistent with the 
Court's Order.  

Thereafter, based upon determinations that additional 
development on these rating claims was necessary, the Board, 
in June 2002 and February 2003, undertook evidentiary 
development with regard to these issues.  See, 38 C.F.R. § 
19.9(a)(2).  After completion of the additional development, 
the Board provided the veteran and his representative notice 
of the development as required by Rule of Practice 903.  67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903).  Additionally, the Board gave the veteran and his 
attorney opportunity to respond.  See, 38 C.F.R. § 
19.(a)(2)(ii).  

Subsequently, however, in a recent decision, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) invalidated 38 C.F.R. § 19.9(a)(2), including 
38 C.F.R. § 19.9(a)(2)(ii).  Disabled American Veterans 
v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  Pursuant 
to this recent decision, the Federal Circuit Court explained 
that the proper procedure is to allow the RO an opportunity 
to review in the first instance the evidence procured as a 
result of Board development.  Id.  

Consequently, the Board, in May 2003, remanded the veteran's 
increased rating claims to the RO to accord the agency an 
opportunity to review, in the first instance, the evidence 
obtained as a result of the Board's development.  In June 
2003, the RO considered this additional evidence and 
determined that it did not support a grant of either of the 
veteran's increased rating claims.  Thus, in September 2003, 
the RO returned his case to the Board.  


REMAND

As the Board has referenced in the Introduction portion, 
there was a substantial change in the law during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the VCAA.  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); and Charles 
v. Principi, 16 Vet. App. 370 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

Pursuant to the Board's May 2003 remand in the present case, 
the RO, in June 2003, re-adjudicated the veteran's increased 
rating claims in light of the additional evidence received as 
a result of the Board's development.  The RO determined that 
the additional evidence did not support an increased rating 
for either the veteran's service-connected right ear hearing 
loss or his service-connected bilateral otitis media.  Thus, 
in June 2003, the RO issued a supplemental statement of the 
case (SSOC) concerning the continued denial of the veteran's 
increased rating claims.  

In the June 2003 SSOC, the RO notified the veteran of the 
recent passage of the VCAA, including VA's duty to notify and 
duty to assist (in the procurement of evidence) provisions 
contained therein.  Also in this document, the RO informed 
the veteran of the type of evidence necessary to support a 
grant of his increased rating claims.  Significantly, 
however, the RO has not, at any time during the current 
appeal, notified the veteran, with regard to his increased 
rating claims, of the specific type of evidence needed from 
him and the information which would be supplied by VA.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on appeal.

2.  Thereafter, the RO should 
re-adjudicate the issues of entitlement 
to an initial compensable disability 
rating for hearing loss of the right ear 
and entitlement to a disability rating 
greater than 10 percent for bilateral 
otitis media.  

Furthermore, the RO's consideration of 
referring these issues for extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
(2002) must be documented on 
readjudication.  

If the decisions remain in any way 
adverse to the veteran, he and his 
attorney should be provided with a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues currently on appeal as well as 
a summary of the evidence received since 
the issuance of the SSOC in June 2003.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



